11/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0626


                                        DA 22-0626
                                                                        r,   L. .   L., _)


 STATE OF MONTANA,                                                       NOV 0 9 2322
                                                                       Bowen Greer • 'Dod
                                                                           of .rer    Court
                                                                        S.ete
              Plaintiff and Appellee,                                         kilooaria




       v.                                                         ORDER

 JAMES WILLIAM WALKER,

              Defendant and Appellant.



       James William Walker moves this Court for appointment of counsel. He states that
this is a "step in the criminal case" pursuant to a 1954 decision from the United States
Supreme Court. Walker provides that he filed a "Motion in the Nature of Writ of Error
Coram Nobis Including Brief' in the Gallatin County District Court. He states that he
appeals the court's denial on October 25, 2022, but he does not provide a copy.
       We secured a copy of the court's register of actions. The District Court sentenced
Walker on July 20, 2017. The court's order, issued on October 25, 2022, disrnissed his
request for postconviction relief.
       Walker is not entitled to appointment of counsel.       There is no right to the
appointrnent of counsel in a postconviction proceeding for relief, although a court may
order the assignment of counsel under the circumstances outlined in § 46-8-104, MCA.
Walker represented himself in his proceeding before the District Court. He has not
demonstrated the existence of extraordinary circumstances to justify appointment of
counsel, pursuant to § 46-8-104(3), MCA.
      Therefore,
      IT IS ORDERED that Walker's Motion for Appointment of Counsel is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
James Williarn Walker along with a copy of this Court's Appellate Handbook.
                      -1-1-,
      DATED this         - day of November, 2022.
                                              For the Court,




                                                               Chief Justice




                                         2